Citation Nr: 1511474	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  14-21 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with psychotic disorder symptoms and aggravated substance abuse and use.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted entitlement to service connection for PTSD and assigned a 50 percent disability rating.

In a September 2011 statement, the Veteran, through his representative, submitted a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  Thereafter, in an April 2014 statement, the Veteran's representative raised the issue of entitlement to a TDIU in relation to the Veteran's service-connected left foot disability.  In September 2014, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue has been added to the appeal as reflected on the title page.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in both Virtual VA and the Veterans Benefits Management System, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

Outstanding Records

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record.  38 U.S.C.A. § 5103A.  The Board finds the duty to assist has not been met in this case.

In this regard, the record indicates that there are outstanding Social Security Administration (SSA) records.  Specifically, an SSA inquiry dated in November 2009 shows that the Veteran was denied SSA disability benefits, and an SSA inquiry dated in August 2011 shows that the Veteran was granted disability benefits in August 2010.  Moreover, during the July 2011 VA examination, the Veteran indicated that he was receiving SSA disability benefits, in part, for PTSD.  However, there is no indication in the claims file that SSA records have been requested or obtained.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323  (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  Because SSA records are potentially relevant to the Board's determination in this case, VA must attempt to obtain and consider those records.  Therefore, on remand, the Veteran's complete SSA records should be obtained.

The record also suggests that there may be relevant VA treatment records that have not been associated with the claims file.  Specifically, in a March 2014 rating decision regarding an issue not on appeal, the RO indicated that it had electronically reviewed treatment records from the Birmingham VAMC dated February 2009 to December 2013.  The Board notes that the most recent VA treatment records from the Birmingham VAMC associated with the claims file are from May 2009.  Additionally, in the May 2014 Statement of the Case pertaining to the issue on appeal, the RO indicated that it had performed an electronic review of treatment records from VAMCs other than Tuscaloosa, but that it found no "recent and relevant treatment records for the issue on appeal."  The Board notes that the Veteran has received treatment from the Cincinnati, Columbus, Tuscaloosa, and Birmingham VAMCs.

The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  In this case, it appears that there may be VA treatment records that are not associated with the claims file, but that were reviewed by the RO.  Upon remand, the AOJ should obtain all outstanding VA treatment records, including those indicated above from the Birmingham VAMC dated from May 2009 to the present, as well as the records from VAMCs other than Tuscaloosa that were reviewed by the RO, as indicated in the May 2014 Statement of the Case.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Additionally, as the record indicates that the Veteran receives ongoing mental health treatment at the Tuscaloosa VAMC, any current VA treatment records from the Tuscaloosa VAMC dated from May 2013 to the present should be obtained on remand.  

VA Examination

VA's duty to assist also includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected PSTD in July 2011, almost four years ago.  Since that time, VA treatment records show that the Veteran's PTSD may have increased in severity.  See, e.g., April 2013 VA Treatment Record.  Additionally, in a May 2014 statement, the Veteran's representative indicated that the July 2011 examination "is neither current nor an accurate depiction of the [V]eteran's symptoms of his post traumatic stress disorder to date."  See May 2014 VA Form 9.  The Veteran's representative also specifically requested that the Veteran be scheduled for a new VA examination.  Id.

In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

TDIU

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that the evidence of record reasonably raises a claim for entitlement to a TDIU due to the Veteran's service-connected disabilities.  Rice, 22 Vet. App., at 453-54.  The Board finds that the issue of entitlement to a TDIU should be considered by the RO/AMC in the first instance.  The Board notes that the Veteran has not been provided with notice of the requirements to substantiate a TDIU claim as required by the VCAA.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Therefore, on remand, the Veteran should be provided with appropriate VCAA notice.  Also,   
the Board finds that the Veteran should undergo a VA Social and Industrial Survey for purposes of assisting VA in determining whether the Veteran is unable to obtain or sustain gainful employment due to service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).   Expedited handling is requested.)

1. Provide the Veteran with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs him of the evidence and information necessary to establish entitlement to a TDIU.  

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records, particularly including records from the Birmingham VAMC dated from May 2009 to the present and any current records from the Tuscaloosa VAMC dated from May 2013 to the present, as well as the records reviewed in May 2014 from VAMCs other than Tuscaloosa, as indicated in the May 2014 Statement of the Case.  If no such records are located, that fact should be documented in the claims file.

3. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

4. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

All signs, symptoms, and manifestations of the Veteran's PTSD should be noted.  The examiner should fully describe the effects of the Veteran's PTSD on his occupational and social functioning and on his daily life.

5. Then, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability. 

The claims folder should be reviewed, including any records from the Social Security Administration and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

The examiner should discuss the functional impairment caused by the Veteran's service-connected disabilities on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

6. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






